Title: To John Adams from Richard Cranch Norton, 5 March 1812
From: Norton, Richard Cranch
To: Adams, John



Honored Sir,
Washington, March 5th. 1812.

When I called upon you, the evening before I left Quincy for this place, you did me the honor to request that I would, on my arrival, write to you & inform you what reception I met with from the gentleman to whom you had the goodness to give me letters of introduction; & whether there was a probability that my brother Edward would obtain the commission for which, under your patronage, he has made application.
Your letter, Sir, procured for me a very polite reception from both the gentleman to whom they were addressed. I called upon Dr. Rush the afternoon before I left Philadelphia. He received me very politely & invited me to stay & take tea with him, which I did, & spent a very agreeable evening with him & his family who treated me with great attention. Dr. Rush expressed the highest respect for you & your Lady, & regretted it very much that his distance from you deprived him of the pleasure of personal intercourse with you. He spoke in very high terms of my uncle Cranch, & expressed a wish to become personally acquainted with him, observing that he should always consider himself honored by the acquaintance of any of the friends of President Adams. On my taking leave, he very urgently requested that I would never pass thro’ Philadelphia without calling on him, & at the same time gave me a letter of introduction to his son, the Comptroller, at Washington. I had the pleasure, while in Philadelphia, of attending one of the Doctor’s lectures, & was delighted with his agreeable & perspicuous manner. The Medical Institution in Philadelphia is, I presume, far superior to any other of the kind in the United States. The number of students now attending the lectures is very large.
On arriving at Washington, I waited upon the Secretary at War, at his office, & presented him your letter in favor of my brother. He received me with politeness; &, tho’ he made no absolute promise with regard to my brother’s obtaining the commission, gave me such encouragement as leads me to think he will obtain it. I believe no appointments in the new army have yet been made.
I have also called upon Mr. Rush, & am much pleased with him; he is a very sensible, agreeable man.
My journey to this place was, upon the whole, as pleasant as I had reason to expect, considering the season of the year & the badness of the roads.
I have again, after an intermission of several months, resumed the study of the law, & am now reading with Mr. Jones, the District Attorney, & one of the most distinguished lawyers in this vicinity.
Congress are at present engaged in the discussion of the bill for raising additional taxes, which will probably pass without much opposition.
The Supreme Court are still in session. They have lately decided the case of the Schooner Exchange—a very singular case & involving an important question of National law. The statement of the case together with the opinion of the court upon it, appears in this day’s Intelligencer.
My uncle & family are well excepting little Edward, who has been rather indisposed for some days, but is now better.
As you very obligingly, Sir, gave me permission to enclose, under cover to you, any letters that I might wish to write to my friends in your vicinity, I have several times taken that liberty, as I now do to enclose one to my father.
Be so good as to present my most respectful regards to my honored Aunt & likewise to Mrs. Smith, & remember me respectfully to the rest of your family.
May your eminently useful life & that of my honored Aunt be preserved for many years, & may those years be as happy as your lives have been useful.
With sentiments of the highest respect / I am, Sir, / Your greatly obliged humble servt.
R. C. Norton.